Case 1:20-cv-01876-WFK-TAM Document 9 Filed 06/02/20

g Ss (frees
IVE 294 6961 Mehad M Sremishr

BIE DOLE? z
Aa 5 7 Cine (Md Country . Saad
Stece IFO HF SGU

Sole BGS
PPASEROIIE afer be ee her C8 PPE: a Aig, [ee
SPrrcriisen Yfrcrivehiaw: com Carte Flee, Sew Yoh ¢1504
June 2, 2020

Honorable William Francis Kuntz
Eastern District of New York

Page 1 of 1 PagelD #: 36

New Yoho Cy (fice
646 Cat 82nd Stoel

New Yoh, Sew Yoh 20098
By Appointment Only

“ Fosse . Piullefucce, Surategal
Wullefucee @fremistenaw COM

Re: Katz v. Dale Pharmacy & Surgical, Inc.
Case No.: 20-cv-01876-WFK-SJB

Honorable Sir:

On behalf of Defendant, Dale Pharmacy & Surgical, Inc., as a result of Covid-19, we are
requesting an extension of time until June 30, 2020 to answer the within Complaint.

Plaintiff's counsel, Shawn Kassman, Esq., has consented to this adjournment.

Very truly yours,

Jp) —

MICHAEL M. PREMISLER, ESQ.

MMP/tb
